FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 8, 2021

                                     No. 04-21-00021-CV

                                       Nancy ALANIS,
                                          Appellant

                                               v.

 U.S BANK NATIONAL ASSOCIATION, as successor trustee to Bank of America, National
Association, as successor by Merger to Lasalle Bank, M.A., as trustee for the MLMI Trust Series
                    2006-He6, Nationstar Mortgage, LLC d/b/a Mr. Cooper,
                                          Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-01238
                         Honorable Michael E. Mery, Judge Presiding


                                        ORDER

        On March 2, 2021, appellant filed a response to our order stating she has had
problems obtaining the record. Appellant requested a sixty-day extension of time so that she may
retain appellate counsel to ensure the clerk’s record and reporter’s record are complete. On
March 2, 2021, this court ordered appellant to retain appellate counsel no later than April 1,
2021, if appellant desired to retain appellate counsel.

       On March 31, 2021, retained appellate counsel filed a request to abate appellate deadlines
and provided written proof that appellant has paid the reporter’s fee to Ms. Judy Stewart to
prepare a transcript for a hearing taking place with Judge Cynthia Marie Chapa on May 5, 2020.
Accordingly, Ms. Stewart is ORDERED to file the reporter’s record no later than May 10,
2021.

       Appellants motion to abate appellate deadlines is GRANTED. Appellant’s brief will be
due 30 days from the date Ms. Stewart files her record.




                                                    _________________________________
                                                    Lori I. Valenzuela, Justice
                                                                             FILE COPY




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court